Rosenberger, J.,
concurs in a separate memorandum as follows: While I concur in the result, I do so only because none of the prospective jurors questioned in the defendant’s absence were ultimately selected to serve on the jury which convicted him (see, People v Johnson, 191 AD2d 349).
However, contrary to the view espoused by my colleagues, the record fails to support a finding that the defendant waived his right to be present during the questioning of the four prospective jurors. Counsel’s pronouncements to the court that he had spoken to his client and that he did not want his client to be present were insufficient to establish that the defendant himself exercised a knowing, voluntary, and intelligent waiver of his right to be present at the proceedings. The record is also barren of any indication that he subsequently learned of and *785ratified counsel’s waiver of this right (People v Carr, 168 AD2d 213). Counsel’s purported waiver on behalf of his client was, therefore, a nullity (People v Barker, 183 AD2d 835; People v Aguilar, 177 AD2d 197; People v Carr, supra).